_ NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-1572, -1573
UN|TED STATES STEEL CORPORAT|ON,
4P|aintifi-Appe|Iant,
and
NUCOR CORPORAT|ON,
Plaintiff-Appe||ant,
and
GALi_AT|N STEEL COlVlPANY, SSAB NORTH AMERlCAN D|V|SlON,
STEEL DYNA|Vl|CS, |NC., and ARCELORiV||TTAL USA, |NC.,
P|aintiffs,
v.
UN|TED STATES,
Defendant-Appeiiee,
and
CORUS STAAL BV,
Defendant-Appe|iee.
Appea| from the United States Court of international Trade in
consolidated case no. 07-O0'i70, Judge Judith M. Barzi|ay.
ON |ViOT|ON
0 R D E R
United States Stee| Corporation moves without opposition for a 35-day extension
of time, untii Decemt)er 21, 2009, for the appellants to me their principal briefs an

extension of time, until February 5, 2010, for the appellees to tile their briefs, and an
extension of time, until February 25, 2010, for the appellants to Hle their reply briefs
Upon consideration thereof,
lT lS ORDERED THAT:
The motion is granted
NDV 2 9 2009
Date l l
oct A|an H. Price, Esq.
Jeffrey D. Gerrish, Esq.
Joel D. Kaufman, Esq.
Claudia Burke, Esq.
s17
2009-1 572, -1573
FOR THE COURT
/s/ Jan l-lorba_ly 
Jan Horba|y
Clerk
FlLE
us c0ui'rr oF Ag=EAL
ms FEi)ERAL ciRcLiirF0R
NOV 20 2009
JAN HORBA|.\'
Cl.ERK